Judgment unanimously reversed, motion granted and indictment dismissed. Memorandum: The motion to dismiss the indictment pursuant to CPL 30.30 should have been granted. The District Attorney failed to submit an affidavit answering the showing made by defendant that the Grand Jury minutes were not made available to the Trial Judge for more than nine months after the Judge granted defendant’s motion to inspect the Grand Jury minutes. In the absence of any excuse justifying the delay, the indictment must be dismissed (People v Darrah, 29 AD2d 816; People v Ferrara, 102 Misc 2d 253; People v Saunders, 84 Misc 2d 467). (Appeal from judgment of Monroe County Court, Mark J. — assault, first degree.) Present — Simons, P. J., Callahan, Doerr, Boomer and Moule, JJ.